Citation Nr: 0200936	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
malignant melanoma.

2.  Entitlement to service connection for postoperative edema 
of the left leg as secondary to malignant melanoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Los Angeles, California 
Regional Office (RO), which determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for malignant melanoma had not been received, and 
denied the veteran's claim for service connection for 
postoperative edema of the left leg as secondary to malignant 
melanoma because it was not well grounded.

The veteran offered testimony before the RO Hearing Officer 
in October 2000.  In September 2001, a hearing was held at 
the RO before N. R. Robin, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  
Transcripts of both hearings are of record.

In an April 2000 statement, the veteran argued that surgery 
performed in a VA hospital to remove malignant melanoma 
resulted in pain and swelling of his left leg.  The issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. 
§ 1151 (West 1991) for postoperative edema of the left leg as 
a result of VA surgery and treatment in October 1957 is 
raised by this contention.  The RO has not yet addressed this 
claim.  It is therefore referred to the RO for appropriate 
action.

The Board also notes that during his October 2000 hearing, 
the veteran testified that he incurred an injury to his right 
knee during service.  The claim of entitlement to service 
connection for a right knee disability has not been 
adjudicated by the RO.  Thus, it is also referred to the RO 
for appropriate action.

FINDINGS OF FACT

1.  The RO, in a decision dated in April 1958, denied the 
veteran's claim of entitlement to service connection for 
malignant melanoma.  The veteran did not appeal this denial.

2.  Evidence added to the record since the April 1958 
decision includes that which is relevant and probative to the 
issue at hand, and is so significant it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1958 RO decision which denied service 
connection for malignant melanoma is a final decision.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
malignant melanoma is new and material; therefore, this claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served from 1944 to 1946 as a coxswain in the 
United States Navy.  VA medical records associated with his 
claims folder show that the veteran received treatment at the 
Long Beach VA Medical Center (VAMC) in December 1952 for a 
small mole on his left lateral abdomen.  A pathology report 
identifies active junctional nevus, and notes that the 
condition should be treated as though it were a malignant 
melanoma.  

The veteran submitted his claim for service connection for 
cancer in the left groin in October 1957.   Service medical 
records obtained pursuant to the veteran's claim indicate 
that on enlistment a pigmented mole was noted on the 
veteran's left forearm.  The veteran's skin was noted as 
being normal on separation.

A VA examination was performed in November 1957.  The report 
of this examination reflects that in October 1957 the veteran 
had undergone a left inguinal node radical dissection, as 
well as an excisional biopsy of the right inguinal node.  The 
clinical diagnosis was malignant melanoma, with metastasis to 
the left inguinal node, treated, improved.

Finding that there was no evidence of service incurrence or 
aggravation, the RO denied the veteran's claim in April 1958.

The veteran contacted the RO in April 2000, requesting that 
his claim be reviewed for service connection for a condition 
of his left leg, which he claimed was a result of surgery to 
remove a malignant growth.  He also requested that he be 
granted "an increased rating for my service connected 
melanoma."  

In support of his claim, the veteran submitted outpatient 
treatment records from the Long Beach VAMC.  Those records 
reflect that in December 1997 a punch biopsy was performed on 
a lesion on the veteran's mid back.  In September 1999, the 
veteran reported several new or changing pigmented lesions.  
Previous melanoma and atypical nevus removal scars showed no 
evidence of recurrence.  One suspicious lesion was detected 
on the upper posterior aspect of the veteran's right arm.  
The lesion was biopsied, found to be malignant, and removed.

By a rating decision dated in May 2000, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for malignant melanoma.  Service connection for 
postoperative edema of the left let as secondary to malignant 
melanoma was denied as not well grounded.

In October 2000, the veteran testified before the RO Hearing 
Officer.  He stated that he had served as a coxswain on a 36-
foot landing craft, and argued that the malignant melanoma in 
his left groin was caused by leaning on a boat hook handle 
while operating his landing craft.  He denied having any type 
of skin problem prior to entry into service, and indicated 
that he had served in the Pacific.  He stated that the 
examiner at his discharge physical examination noted a mole 
and wanted to refer the veteran for treatment, but the 
veteran refused.  He testified that he sought treatment in 
1957 for what he thought was a hernia in his left groin, but 
that malignant melanoma was diagnosed and treated.  He 
indicated that swelling of his left leg had bothered him 
since that time.  He denied being exposed to the sun in any 
unusual manner subsequent to service, and stated that he had 
worked for and retired from Rockwell International Space 
Division.  The veteran also stated that he had incurred an 
injury to his right knee while hauling ammunition up a 
ladder, but that he had received no treatment at the time.

A hearing before the undersigned Member of the Board was 
conducted in September 2001.  The veteran's representative 
argued that as a coxswain on a landing craft, the veteran was 
required to place undue pressure on his hip and groin area in 
order to steer the craft.  The veteran testified that he had 
to lean on a boat hook handle in order to control his craft, 
and that this caused constant soreness and some bruising.  He 
also indicated that he had a good deal of direct exposure to 
the sun in the Pacific.  He stated that on his separation 
physician examination, the examiner noted a suspicious mole 
at his left groin, but that he refused treatment.  He claimed 
that a node was present in his left groin area and grew over 
the years until he sought treatment for what he thought was a 
hernia.  He indicated that he had suffered from swelling of 
his left leg since surgery for removal of a cancerous 
inguinal node.  The veteran stated that he had received 
treatment from the Long Beach VAMC for melanoma over various 
parts of his body, and that he had been treated there during 
September 2001.



II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

There have also been regulations promulgated in order to 
implement the provisions of the VCAA.  The amended 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to this claim to reopen, which was 
received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Therefore, 
they are not applicable to the veteran's claim to reopen, 
which was received in April 2000.

III.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

A review of the evidence submitted since April 1958 shows 
that testimony given during October 2000 and September 2001 
hearings is new and material.  Specifically, the veteran 
testified that he had been treated over the years for 
melanoma over various portions of his body.  He claimed that 
he was consistently exposed to the sun during his service in 
the Pacific.  He also clarified his duties as a coxswain on a 
landing craft, and contended that leaning on a landing hood 
shaft with his left groin and hip had contributed to the 
development of cancer in his groin.

The evidence described above is clearly new because it was 
not previously of record and it is not cumulative of evidence 
which was before the rating board at the time of the April 
1958 rating action denying service connection for malignant 
melanoma.  Since this new evidence clarifies the veteran's 
arguments in support of his claim, and provides details 
pertaining to his service activities, it is clearly material 
and must be considered in order to fairly decide the merits 
of the veteran's claim. 38 C.F.R. § 3.156(a) (2001).  
Therefore, new and material evidence having been submitted, 
the veteran's claim of entitlement to service connection for 
malignant melanoma is reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for malignant melanoma, the appeal is granted, 
subject to the REMAND decision below.




REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must 
determine whether the evidence of record, both old and new, 
supports the veteran's claims of entitlement to service 
connection for malignant melanoma and postoperative edema of 
the left leg as secondary to malignant melanoma.

As noted above, the VCAA was signed into law during the 
pendency of this appeal.  The new law eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, to 
include the provision of medical examinations when necessary 
when necessary to make a determination on a claim.  The VCAA 
and the implementing regulations pertinent to the issue of 
entitlement to service connection for malignant melanoma are 
liberalizing and are therefore applicable.  The RO has not 
yet considered the merits of the veteran's claims of 
entitlement to service connection for malignant melanoma and 
for postoperative edema of the left leg as secondary to 
malignant melanoma in the context of the new law.  Nor has 
the veteran had an opportunity to prosecute the merits of his 
claims in that context.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claims to the RO.

While the evidence of record shows that the veteran was 
diagnosed with malignant melanoma approximately 6 years after 
separation from service, and that he has suffered recurrences 
of that disease, there is no opinion regarding the etiology 
of his malignant melanoma.  As the Board has determined that 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for malignant melanoma, 
a current VA examination is required to determine the nature, 
extent, and etiology of the claimed disorder.

The Board also notes the veteran's testimony that he has been 
treated for melanoma over various parts of his body.  
Outpatient treatment records from the Long Beach VAMC support 
this contention.  Treatment notes for the period July 1999 to 
February 2000 note suspicious lesions and total skin exams, 
as well as biopsies in December 1997 and August 1999.  
However, records pertaining to the December 1997 biopsy are 
not associated with the claims folder.  Additionally, the 
veteran testified that he had received treatment in September 
2001.  Those records are likewise not associated with the 
claims folder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional supportive 
evidence of his claim, to include any 
health care professionals who performed 
examinations for insurance or employment 
purposes.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's malignant 
melanoma.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a detailed history of sun 
exposure, before, during and after 
service, should be elicited.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
malignant melanoma is etiologically 
related to his military service, 
including claimed exposure to sunlight. 

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left leg 
edema is related to his malignant 
melanoma or the treatment therefore.

The clear rationale for all opinions 
given must be clearly set forth by the 
examiner.

4.  Following the above-directed 
development, the RO should review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

6.  When the above development has been 
completed, the RO should adjudicate the 
issues of entitlement to service 
connection for malignant melanoma and 
secondary service connection for 
postoperative edema of the left leg on a 
de novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  By this remand the Board intimates no opinion, 
either factual or legal, as to any ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

